TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00324-CR



                            LaSheba Shedona Covington, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
          NO. 3171, THE HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant LaSheba Shedona Covington was charged by indictment with unlawful

possession of a firearm by a felon, a third degree felony. See Tex. Penal Code § 46.04(a)(1), (e).

The indictment also contained two enhancement paragraphs alleging two prior sequential felony

convictions, which enhanced the punishment range to that of habitual offender. See id. § 12.42(d).

Appellant waived a jury and proceeded with a trial before the court. She pled not guilty to the

charged offense but pled true to the allegations contained in the enhancement paragraphs. At the

conclusion of the bench trial, the trial court found appellant guilty of unlawful possession of a

firearm by a felon, found the allegations of the enhancement paragraphs to be true, and assessed

appellant’s punishment at confinement for 25 years in the Texas Department of Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of
Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967); Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).

                Appellant’s counsel has certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of her right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. Appellant

requested access to the appellate record, and, pursuant to this Court’s order, the clerk of the trial

court provided written verification to this Court that the record was provided to appellant. See Kelly,
436 S.W.3d at 321. To date, appellant has not filed a pro se response or requested an extension of

time to file a response.

                We have conducted an independent review of the record—including the record of the

trial proceedings below and appellate counsel’s brief—and find no reversible error. See Anders,
386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We agree with counsel that the record presents no arguably meritorious grounds for




                                                  2
review and the appeal is frivolous. Counsel’s motion to withdraw is granted.1 The trial court’s

judgment of conviction is affirmed.



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: November 27, 2018

Do Not Publish




       1
          Appointed counsel certified to this Court that he advised appellant of her right to seek
discretionary review pro se should this Court declare her appeal frivolous. In addition, appellant was
informed of her right to file a pro se petition for discretionary review upon execution of the Trial
Court’s Certification of Defendant’s Right of Appeal. Nevertheless, appointed counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure, which mandates that counsel send
appellant a copy of this Court’s opinion and judgment along with notification of her right to file a
pro se petition for discretionary review within five days after this opinion is handed down. See Tex.
R. App. P. 48.4; see In re Schulman, 252 S.W.3d 403, 411 n.35 (Tex. Crim. App. 2008). The duty
to send appellant a copy of this Court’s decision is an informational one, not a representational one.
See In re Schulman, 252 S.W.3d at 411 n.33. It is ministerial in nature, does not involve legal
advice, and exists after this Court has granted counsel’s motion to withdraw. See id.

                                                  3